Citation Nr: 9921197	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-21 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service form January 1955 to December 
1958.  This appeal was originally before the Board of Veterans' 
Appeals (the Board) from a rating decision of the Jackson, 
Mississippi Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's attempt to reopen a claim 
for service connection for a left knee disorder, as well as a 
claim for service connection for a right knee disorder.

In July 1996, the Board issued a decision that reopened the claim 
for service connection with regard to the left knee and remanded 
the case for further development of the issues of direct service 
connection for a left and a right knee disorder.  The requested 
development was accomplished and the rating decision of January 
1998 awarded service connection for a left knee disorder, but 
continued the denial of service connection for a right knee 
disorder.


FINDINGS OF FACT

1.  Service entrance examination dated January 1955, noted no 
knee disorder or disability.

2.  In service, the veteran was seen for complaint of "trick 
knee" in January 1956 and hospitalized from November to December 
1958 for diagnosis and treatment of dislocation, recurrent, left 
patella.  

3.  Service medical evaluation board report dated December 1958 
noted that the right patella was also easily pushed to a 
dislocating position.  

4.  Private hospital records dated January 1976 show diagnosis of 
bilateral recurrent dislocating patellae with history of symptoms 
for many years.  The appellant underwent surgery for dislocating 
patella of the right knee.  

5.  Report of VA examination dated August 1996, and addendum 
dated February 1998, reflects a diagnosis for bilateral recurrent 
dislocation, patella and bilateral chondromalacia patella.  

6.  The appellant has been awarded service connection on a direct 
theory of entitlement for left recurrent dislocating patella.

7.  There are two opposing medical opinions of record as to 
whether the appellant's current right recurrent dislocating 
patella was incurred in service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
recurrent dislocating patella of the right knee was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board concedes that the veteran has presented a claim which 
is "well-grounded" or plausible within the meaning of 38 
U.S.C.A. § 5107(a).  The Board is also satisfied that the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) has been fulfilled as 
there is no indication of additional available evidence which 
would be relevant to the veteran's claim.


Factual Summary

Service entrance examination dated January 1955 was negative for 
any evidence of a knee disorder or disability.  The service 
medical records (SMR's) show that he was seen for a "trick 
knee" in January 1956 but there is no indication which knee was 
treated.  In November 1958 the veteran was hospitalized for 
treatment of a left knee injury.  The final diagnosis was 
recurrent dislocation of the left patella, cause unknown.  The 
veteran's case was reviewed by a board of medical officers to 
determine fitness for duty.  The report, dated December 1958, 
found he was unfit for duty due to diagnosis of recurrent 
dislocation, left patella, cause unknown.  The report also noted 
that physical examination of the knees revealed that there was 
some swelling, dislocation and tenderness about the left patella 
which could be pushed over almost into dislocation with ease.  It 
was further noted that "[I]t is also possible to push his right 
patella over to a dislocating position with ease.  It is evident 
on physical examination that this young man has recurrent 
dislocation of the patella.  At the present time he has an acute 
exacerbation of the left knee, but has previously had it on the 
right knee."  The Board further determined that the veteran 
should be medically disqualified from further service due to the 
left patella disability which was found to have pre-existed 
service and was neither incurred in nor aggravated by his 
military service.  The veteran was subsequently discharged from 
the service in December 1958.

Private hospital records dated January 1976 from St. Mary Corwin 
Hospital, note a reported history of bilateral recurrent 
dislocating patellae.  The veteran underwent arthrotomy of the 
right knee.  The postoperative diagnosis was recurrent lateral 
dislocating right patella with loose body.  A statement from the 
veteran's private physician, dated in July 1980, indicated that 
the veteran had chronically dislocated patellae, with prior 
surgery on the right.  

Written statements and testimony of the veteran indicate that he 
has experienced problems with both knees and recurrent 
dislocating patellae during service and thereafter.  He further 
testified during the personal hearing held in January 1996 before 
the undersigned member of the Board, that this condition began in 
service despite the notation to the contrary in his service 
medical records.

In a VA examination report dated August 1996, the examiner 
reviewed and summarized the veteran's service medical records.  
It was also noted that the veteran insisted that the note in his 
SMR's as to the condition pre-existing service was "not true and 
he does not know how this got into the records, and that he 
absolutely denies having any problems with his knees before entry 
into the service."  The diagnoses were:  1) recurrent 
dislocation, left patella.  Chondromalacia patella; and 2) 
history of recurrent right patella dislocation - status post 
arthrotomy with removal of loose body and transplantation of 
infrapatellar tendon insertion.  Chondromalacia patella.

The VA examiner also provided a medical opinion that, based 
primarily on the lack of medical evidence of knee problems 
between service entry in January 1955 and the documented left 
knee problems in November 1958, the veteran's current left knee 
problem was related to the injury he incurred while in service.  
The examiner further stated he was "unable to relate any 
condition of the right knee, however, to any service-related 
incident."

A written medical opinion dated July 1996 from Turner Camp, M. 
D., a private medical consultant associated with the service 
representative, indicated that he had thoroughly reviewed the 
veteran's service medical records.  Based on this review, it was 
his medical opinion that "the veteran's bilateral knee problems 
were incurred while he was on active duty."

In an Addendum dated February 1998, the previous VA examiner 
(August 1996) indicated that he had reviewed Dr. Camp's letter of 
July 1996.  The VA physician stated that he had now twice 
reviewed the veteran's SMR's and must "respectfully disagree" 
with Dr. Camp.  It remained his medical opinion that the 
veteran's right knee disorder was not related to any service 
related incident.  


B. Analysis

Service connection may be granted, when the facts, as shown by 
the evidence, establish that a particular injury or disease 
resulting in chronic disability was incurred in service, or, if 
pre-existing service, was aggravated therein.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1998).  In the case of any disease diagnosed 
after discharge, service connection may be granted when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

In the instant case, the first determination to be made is 
whether the veteran's recurrent dislocating patella of the right 
knee existed prior to service.  A veteran is presumed to be in 
sound condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at entrance 
into service.  38 U.S.C.A. § 1132 (West 1991).  This presumption 
of soundness can be rebutted if there exists clear and 
unmistakable evidence demonstrating that an injury or disease 
existed prior to entrance into service.  See 38 C.F.R. § 3.304(a) 
(1998).  Based on the evidence of record, the Board finds that, 
in the instant case, the presumption has not been overcome.  A 
pre-existing knee disorder was not noted at the time of service 
entry.  Additionally, there was no medical evidence of a right 
knee disorder until November 1958, almost five years after 
service entry.  Thus, the notation in November 1958 that the 
veteran indicated he had experienced the same problem with his 
right knee earlier is not found to be "clear and unmistakable 
evidence" that an injury or disease existed prior to service.

Thus, the issue is whether the currently diagnosed right 
recurrent dislocating patella is etiologically or causally 
related to the veteran's prior service.  There is evidence in the 
SMR's as well as Dr. Camp's medical opinion, that the veteran 
actually had bilateral recurrent dislocating patellae in service.  
However, there is also evidence of record that is unfavorable, or 
weighs against, the appellant's claim.  The Board notes the 
significant period of time (approximately 20 years) between the 
veteran's service discharge and the first evidence of post-
service right knee problems in 1976.  There is also the medical 
opinion of the VA medical examiner that found no relationship 
between the appellant's current right knee disorder and any prior 
incident of service.  

When the evidence of record is roughly in equipoise, the benefit 
of the doubt must be afforded to the appellant.  38 C.F.R. § 
3.102 (1998).  Therefore, the Board concludes that service-
connection for recurrent dislocating patella of the right knee is 
warranted.


ORDER

Service connection for recurrent dislocating patella of the right 
knee is granted.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 


